Title: To James Madison from William Jarvis, 24 October 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 24 October 1805, Lisbon. “The foregoing of the 11th. I had the honor to forward by the Brig Neptune Captn. Delano, for New York, with the inclosed papers. Duplicates of those from me go inclosed.
          “A few days since three sailors belonging to the Laura of Boston Captn. Higginson, were imprisoned for striking the Mate. One who was not protected as an American, having wrote to Mr. Gambier the British Consul General claiming his protection as a British Subject, he sent the letter to me by his secretary & demanded him. I replied as a matter of right I certainly could not give him up, but as the Seaman wished to go on board a Man of War & Captn. Higginson did not want him, I might consent to his release from prison as a favor. This Mr. Gambier declined accepting contending that he, (Michl. Chase) ought to be given up as a thing of right. For which purpose, Mr Gambier’s Secretary & the Merinho General, informed me that, Mr. Gambier had written to the Secretary of State. Upon which I wrote the inclosed to His Excellency. I am sorry to be under the necessity of troubling you Sir about such trifles; but when they are attempted to be made matters of consequence it is unavoidable. This Government has done nothing about the seaman.
          “Inclosed is also a Copy of my letter to His Excellency to try to obtain some alteration in the arrangement relative to the franquia of Bread Stuffs, but I doubt any thing coming of it, as the present method was introduced by the Minister of Finance, who is administrator of the Corn Market, & therefore it is probable will not consent to an alteration.
          “It appears that a Bill of Lading of the Cargo of the Schooner Trio of Boston Captn. Storey was unthinkingly shown to one of the House of Messrs. John Bulkley & Son, Agents of the Privateer Admiral Saumarez that captured her, by Mr. Turner the Consignee, by which it appeared that the Cargo was French property; upon which Messrs. Bulkely & Sons wrote to Mr. Gambier retracting their permission for the payment of the freight, and Mr. Gambier inclosed Copy of their Letter to His Excellency Mr. de Araujo & which occasioned the original of the inclosed of the 15th: Instant.
          “Nothing as yet has been done about the Venus, altho the Spanish Minister applied ten days ago for her to be delivered up.
          “General Junot left this Court for France the 26th. Instant; leaving the Secretary of Embassy Chargé d’Affaires. Madam is now drinking the Waters at the Caldres. So soon as she is restored to health she will follow him.
          “The Rochfort Squadron made its appearance off this Coast about a fortnight ago consisting of 5 Ships of the line 2 frigates and a Brig of War. It has captured several Merchantmen & among the rest two or three of a Convoy from England for Porto. A Man of War had come within shot of the Frigate in which Lord Robt. Fitzgerald the British Minister was returning; which had nearly a Million sterling on board for Malta; but the port Convoy heaving in sight, a signal was made to the Man of War to give over the Chase. His Lordship was landed at Faro & reached here four days since.
          “Twenty nine Transports & two Frigates, part of the British expedition, has put in here from stress of Weather. There is on board two s⟨c⟩;ots regiments. It is supposed they are for Italy. Much field & heavy artilery & equipage is said to be on board. A transport loaded principally with Cannon Balls foundered a short distance off the Bar and the Crew perished.
          “Mr. Pinckney writes me that he shall be on here in a few days, to embark for the United States. He says not a word about Spanish Affairs. Inclosed is a Packet from him.
          “Common fame says that hostilities have commenced between France & Austria and a Battle been fought; the friends of each side alternately claiming the Victory; but as this Lady has not the best reputation in the World for truth, those who pretend to think, give no Credit to these reports. It is asserted however upon better grounds, that the King of Prussia has refused a passage to the Russains [sic] troops through His Dominions; and it is added, declared he would repel force with force if attempted.
          “This Country is in the most perfect state of Tranquility; altho the paragraphists in the English & French papers occasionally involve it in a War.”
        